PRESIDING JUSTICE HARRISON, dissenting: I respectfully dissent. In People v. Hollingsworth (1982), 89 Ill. 2d 466, 468, 433 N.E.2d 682, our supreme court stated that “[i]f the court decides to deny credit for probation time, it should say so; the point should not be left to inference or interpretation. If the court does not expressly deny credit, the defendant is entitled to it.” In so holding, the court unequivocally rejected the notion that such credit may be denied by anything less than an actual statement to that effect. In the instant case, the court did not expressly deny credit at any time, and the majority’s interpretation of the court’s comments as a denial of credit runs contrary to the supreme court’s reasoning and adoption of a rule that makes it “unnecessary for anyone to try to figure out what the sentencing judge had in mind where he could have properly either granted or denied credit.” (89 Ill. 2d 466, 468.) For these reasons, I would remand for the issuance of an amended mittimus allowing defendant credit for the full time served on probation.